AMERICAN INDEPENDENCE FUNDS TRUST (the “Trust”) SUPPLEMENT DATED DECEMBER 20, 2012 TO THE PROSPECTUS, DATED FEBRUARY 29, 2012 (AS AMENDED THROUGH OCTOBER 31, 2012) ABSOLUTE RETURN BULL BEAR BOND FUND (the “Fund”) (TICKER SYMBOLS: TBBIX, AABBX) At a Special Board meeting held on September 6, 2012, a proposal was made to, and approved by, the Board of Trustees, including a majority of the Independent Trustees, to present a proxy solicitation to shareholders of theFund to change the Fund’s investment objective from “to maximize investors’ total return through capital appreciation and current income as is consistent with liquidity and safety of principal” to “long term capital appreciation.” Shareholders approved the change in investment objective at a meeting held December 19, 2012. In order to achieve the Fund’s new investment objective, the Advisor’s strategy will change to invest primarily in Exchange Traded Funds (“ETFs”) in four major asset classes. To reflect the objective and strategy changes, the Prospectus is hereby amended and supplemented, effective as of December 20, 2012, to reflect the following changes: 1. Under the Fund’s “FUND SUMMARY” in the sub-section entitled “ Investment Objectives/Goals ”, the following replaces the sentence in its entirety: The Fund’s goal is long term capital appreciation. 2. Under the Fund’s “FUND SUMMARY” in the sub-section entitled “ Principal Investment Strategies, Risks and Performance ”, the following changes are effective: A. The section entitled “ Principal Strategies ” will be replaced in its entirety with the following: Principal Strategies . The Fund intends to invest at least 80% of its net assets in a universe of approximately eighteen (18) exchange-traded funds (“ETFs”) in four major asset classes: Equity, Fixed Income, Alternatives and Commodities. Each asset class will have the following characteristics: Ø Equity: will include stock securities in the following regions: U.S., Europe, Emerging Markets, and Japan, and Convertible Bonds Ø Fixed Income: will include U.S. Treasury debt with maturities ranging from 1 to 20+ years and Global Corporate Investment Grade debt, High Yield debt and Mortgage-Backed Securities, in both developed and emerging markets, with maturities ranging from 5 to 20+ years Ø Alternatives: will include emerging markets’ local currency money markets and U.S. real estate Ø Commodities: will include gold, energy related companies and agricultural related companies The Dynamic Conservative Plus Fund is a “fund of funds.” The term “fund of funds” is typically used to describe mutual funds, such as the Dynamic Conservative Plus Fund, whose primary investment strategy involves investing in other investment companies, such as ETFs and other mutual funds. The Fund is best suited for long-term investors. In addition to investing primarily in ETFs, the Fund may also invest in short-term money market securities, cash, money market mutual funds and Treasury Bills for temporary purposes. The portfolio manager may, when consistent with the Fund’s investment objective, buy or sell options or futures (commonly known as derivatives). The Fund typically uses derivatives as a substitute for taking a position in the underlying asset and/or as part of a strategy designed to reduce exposure to other risks, such as interest rate or currency risk. Main types of securities the Fund may hold: Ø ETFs Ø Short term money market securities, including cash, money market mutual funds and Treasury Bills Ø Derivative Instruments, including futures and options for bona fide hedging purposes B. The section entitled “Principal Risks” will be replaced in its entirety with the following: Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take. The Fund is subject to management risk and may not achieve its objective if the Adviser’s expectations regarding particular securities or markets are not met. A summary of the principal risks of investing in the Fund can be found below and include risks that the Fund is exposed to by investing in the ETFs within the four asset classes: ETF Risks. The following are various types of risks to which the Fund is subject based on the certain types of ETFs in which the Fund will be investing: General ETF Risk. The cost to a shareholder of investing in the Fund may be higher than the cost of investing directly in ETF shares and may be higher than other mutual funds that invest directly in equities. You will indirectly bear fees and expenses charged by the ETFs in addition to the Fund’s direct fees and expenses. Tracking Error Risk. There is no assurance the ETFs the Fund may utilize will achieve their objectives. Additionally, since many ETFs are managed to reflect daily price change objectives, there will be a compounding effect if the ETFs are held for longer than one day. Fund of Funds Structure. Investments in securities of other investment companies, including ETFs, are subject to statutory limitations prescribed by the 1940 Act. Absent an available exemption, the Fund may not: (i) acquire more than 3% of the voting securities of any other investment company; (ii) invest more than 5% of its total assets in securities of any one investment company; or (iii) invest more than 10% of its total assets in securities of all investment companies. Many ETFs have obtained exemptive relief from the SEC to permit unaffiliated funds to invest in the ETF’s shares beyond the above statutory limitations, subject to certain conditions and pursuant to a contractual arrangement between the particular ETF and the investing fund. The Fund may rely on these exemptive orders to invest in unaffiliated ETFs. If the Fund is unable to rely on an exemptive order, the limitations discussed above may prevent the Fund from allocating its investments in the manner the Advisor considers optimal, or cause the Advisor to select an investment other than that which the Advisor considers optimal. High Yield Securities. Lower rated securities are subject to greater risk of loss of income and principal than higher rated securities and may have a higher incidence of default than higher-rated securities. The prices of lower rated securities are likely to be more sensitive to adverse economic changes or individual corporate developments than higher rated securities. Foreign Investing Risk. The risk that the prices of foreign securities may be more volatile than those of their domestic counterparts. Emerging Markets Risk.
